Citation Nr: 9927120	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-51 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to October 2, 
1995, for a grant of service connection for right knee 
disability.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile and adaptive equipment 
or for adaptive equipment only.

3.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1966.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  By an April 1996 rating decision, the RO awarded 
service connection for a right knee disability and assigned 
an effective date of October 15, 1995, for that award.  The 
RO also denied a claim of entitlement to service connection 
for a left knee disorder.  The veteran timely disagreed.  By 
a rating decision issued in July 1996, the effective date for 
the award of service connection for right knee disability was 
changed to October 2, 1995.  A statement of the case (SOC) 
was issued in July 1996, and the veteran filed a substantive 
appeal in August 1996.  By an August 1996 rating decision, 
the RO denied entitlement to a certificate of eligibility for 
assistance in acquiring an automobile and adaptive equipment 
or for adaptive equipment only.  The veteran timely 
disagreed, an SOC was issued in October 1996, and the veteran 
filed a timely substantive appeal in November 1996.

In August 1998, the veteran requested a video teleconference 
hearing before the Board.  In September 1998, the veteran (at 
the RO) testified before the undersigned member of the Board 
(sitting in Washington, D.C.) by means of a videoconference 
hearing.

At his September 1998 videoconference hearing, the veteran 
and his representative contended that a March 1993 Board 
decision which denied a request to reopen a claim of 
entitlement to service connection for a right knee disorder 
was clearly and unmistakably erroneous.  This testimony has 
been accepted as a motion for revision of a prior Board 
decision on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111(c) (West 1991 and Supp. 1999); 
38 C.F.R. § 20.1411(c) (1998).  Such a motion may be made at 
any time and should be filed with the Board.  38 U.S.C.A. 
§ 7111(d), (e).  Because the CUE motion is not an appeal, it 
has been referred for separate docketing, and will be the 
subject of a separate decision of the Board.  38 C.F.R. 
§ 20.1411.  The veteran and his representative will be 
notified when the motion is docketed and allowed time to 
respond.  38 C.F.R. § 20.1405(a)(2).  

The claim that there is CUE in a March 1993 Board decision 
which denied reopening of a claim for service connection for 
a right knee disorder, and that the 1993 decision denying 
reopening is not final, would, if successful, change the 
effective date assigned for a grant of service connection for 
right knee disability.  However, the outcome of the CUE 
claim, which puts at issue the finality of the 1993 Board 
decision, does not depend on the outcome of analysis of the 
legal correctness of the assignment of the current effective 
date, October 2, 1995, for that grant, if that 1993 decision 
is final.  Since the issue of finality of the March 1993 
Board decision  will be the subject of a separate decision, 
that decision is not inextricably intertwined with any other 
allegation of error as to the assigned effective date.  
Therefore, the following Board decision addresses only the 
veteran's appeal of the effective date issue based on 
applicable laws and regulations regarding assignment of 
effective dates and does not address the CUE issue.  

By a rating decision issued in June 1997, the RO denied 
entitlement to an evaluation in excess of 30 percent for a 
right knee disability, and denied entitlement to a temporary 
total evaluation for convalescence.  A May 1998 statement 
from the veteran's accredited representative, in pertinent 
part, lists both of those issues, but does not otherwise 
address them.  It is therefore unclear whether the May 1998 
statement was intended to be a notice of disagreement from 
the June 1997 rating decision.  This matter is referred to 
the RO for clarification and appropriate action.  

The veteran's claim of entitlement to service connection for 
a left knee disorder as secondary to service-connected right 
knee disability is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  By decision dated March 5, 1993, the Board determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 

2.  On November 27, 1995, the RO received a statement from 
the veteran which effectively constituted a request to reopen 
his right knee disability claim; attached to the veteran's 
statement was a November 27, 1995, statement by a VA 
physician by a VA physician.  

3.  By rating decision in April 1996, the RO determined that 
the November 27, 1995, letter from a VA physician constituted 
new and material evidence to reopen the veteran's claim of 
entitlement to service connection for right knee disability 
and was also sufficient medical evidence of a link to service 
upon which to base a grant of service connection for right 
knee disability.

4.  The RO subsequently determined that the veteran has been 
hospitalized for a right knee replacement on October 2, 1995, 
and that the requirements for a temporary total rating were 
met; the RO then assigned an effective date of October 2, 
1995, for the temporary total rating. 

5.  The claims file does not include any evidence of any 
request to reopen the right knee disability claim between 
March 5, 1993, and October 2, 1995.  

6.  The veteran has not suffered ankylosis of one or both 
knees, or permanent loss of use of either foot.  



CONCLUSIONS OF LAW

1.  The requirements for entitlement to an effective date 
prior to October 2, 1995, for a grant of service connection 
for right knee disability have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(p), 
3.155, 3.400 (1998).

2.  The veteran does not meet the statutory criteria for 
entitlement to financial assistance in acquiring an 
automobile or other conveyance or special adaptive equipment.  
38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.808, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to assignment of an 
effective date prior to October 2, 1995, for a grant of 
service connection for a right knee disability.  He also 
contends that he is entitled to a certificate of eligibility 
for assistance in acquiring an automobile and adaptive 
equipment, or for adaptive equipment alone.  After examining 
the record, the Board is satisfied that all relevant facts 
have been properly developed in regard to these claims and 
that no further assistance to the veteran is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

1.  Earlier Effective Date

As noted in the introduction, entitlement to service 
connection for right knee disability was denied by Board 
decision in February 1987.  That decision is final.  38 
U.S.C.A. §§ 7102, 7103.  Final decisions can be reopened and 
the underlying claim review if new and material evidence is 
received.  38 U.S.C.A. § 5108.  The veteran subsequently 
attempted to so reopen his right knee disability claim, but 
in a March 5, 1993, decision, the Board determined that new 
and material evidence had not been received to reopen his 
claim of entitlement to service connection for right knee 
disability.  The March 5, 1993, Board decision is also final.  
38 U.S.C.A. §§ 7102, 7103.    

On November 27, 1995, the RO received a written communication 
from the veteran in which he referred to his right knee 
disability claim and which effectively constituted a request 
to reopen that claim.  Attached to his communication was a 
statement from a VA physician which was accepted by the RO as 
new and material evidence to reopen the claim and which was 
also deemed by the RO as sufficient evidence to grant service 
connection for right knee disability.  By rating decision in 
April 1996, the RO established service connection and 
assigned an effective date of November 27, 1995.  However, 
based on evidence which showed that the veteran had been 
admitted to a VA hospital on October 2, 1995, for a right 
knee replacement, the RO later found that the criteria for a 
temporary total rating for right knee disability was met, and 
the veteran was awarded that benefit effective October 2, 
1995.  In effect, the grant of service connection thus became 
effective October 2, 1995.  The veteran maintains that an 
earlier effective date is in order, but for the following 
reasons, the Board is unable to agree. 

Generally, unless a claim for service connection is received 
within one year of separation from service, the effective 
date of an award of service connection is the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  However, this particular case 
involves prior final decisions and the April 1996 decision 
which established service connection was based on a finding 
that the veteran's claim had been reopened based on new and 
material evidence.  In such cases, the effective date is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii).   

After reviewing the claims file, the Board is unable to find 
any claim to reopen which was received between the March 5, 
1993, final Board decision and October 2, 1995, and it does 
not appear that the veteran or his representative even 
contend that a request to reopen was filed during that 
particular time period.  

The Board understands the veteran's contention that he is 
entitled to award of service connection for right knee 
disability prior to October 2, 1995, based on his belief that 
his compensation should begin when he first sought service 
connection for right knee disability in 1985.  However, the 
law and regulations governing veterans benefits provide that 
the Board decisions issued in 1987 and in 1993 are final, and 
the effective date of a reopened claim is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  Under the facts of this case, there is no basis for 
entitlement to an effective date prior to October 2, 1995.   

2.  Eligibility for Assistance with Automobile or Adaptive 
Equipment Purchase

The veteran contends that he is entitled to a certificate of 
eligibility for an automobile or for adaptive equipment as a 
one-time benefit because both of his knees were replaced, and 
prior to the knee replacements, knee braces were required.  

VA may provide, or assist in providing, an "eligible 
person" with an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. §3902) 
(West 1991 & Supp. 1998).  Adaptive equipment deemed 
necessary for the operation of an automobile or other 
conveyance acquired in accordance with the provisions of 
Title 38, Chapter 39, may be repaired, replaced or 
reinstalled, up to twice in a four-year period, if the 
veteran meets the statutory criteria.  38 U.S.C.A. §§ 3902, 
3903; 38 C.F.R. § 3.808.

A veteran is considered an "eligible person" if he is 
entitled to compensation for loss or permanent loss of use of 
one or both feet, or one or both hands, or permanent 
impairment of vision meeting specified criteria, if such 
disability is the result of an injury incurred or disease 
contracted or aggravated during active military service.  38 
U.S.C.A. §3901; 38 C.F.R. § 3.808(b)(1).  A veteran who does 
not qualify as an "eligible person" under the foregoing 
criteria may nevertheless be entitled to adaptive equipment 
if he is entitled to VA compensation for ankylosis of one or 
both knees, or for one or both hips, and adaptive equipment 
is deemed necessary for the veteran's licensure and safe 
operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. 
§3.808(b)(1)(iv).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity will be taken as loss of use of the hand or foot 
involved.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot drop, accompanied by 
characteristic organic changes, will be taken as loss of use 
of the foot.  38 C.F.R. §§ 3.350(a)(2); 4.63.  For adaptive 
equipment eligibility only, a showing of ankylosis of one or 
both knees or one or both hips is sufficient.  38 U.S.C.A. 
§ 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The statutory criteria for eligibility for assistance with 
purchase of an automobile is loss of one or both feet or 
permanent loss of use of one or both feet (emphasis added).  
While the veteran contends, in essence, that he lost the 
effective use of his feet when his knee disability required 
use of a knee brace, that loss of use was not permanent, so 
as to meet the statutory criteria.  The Board notes that the 
report of VA examination conducted in March 1996 reflects 
that the veteran had range of motion of the right knee from 0 
degrees of extension to 110 degrees of flexion, and in the 
left knee from 15 degrees of extension to 120 degrees of 
flexion.  There was no finding of ankylosis.  The evidence 
establishes that the veteran does not currently have 
ankylosis of either knee.  Therefore, any loss of use the 
veteran experienced prior to his knee replacement surgeries 
was not permanent so as to meet the statutory criteria.

The governing statute does not authorize VA to provide 
financial assistance with purchase of a conveyance based on a 
period of temporary loss of use of one or both feet.  Thus, 
assistance with the purchase of an automobile may not be 
granted based on the fact that the veteran was required to 
wear a knee brace temporarily, even though that "temporary" 
period of impairment may have continued for many months or 
even years prior to surgical knee joint replacement.  

The Board has therefore considered whether the veteran meets 
the criteria for adaptive equipment eligibility only, that 
is, whether the veteran has ankylosis of one or both knees or 
hips.  For purposes of information only, the Board notes that 
ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The medical evidence reflects that the veteran had 
degenerative arthritis of both knees, with deformity, 
crepitance, and pain on motion, but retained the ability to 
move both knees.  For example, the VA examination conducted 
in March 1996, prior to the veteran's left knee replacement 
surgery, reflected a range of motion from 15 degrees of 
extension to 120 degrees of flexion.  Such a range of motion 
is not consistent with a finding of ankylosis.  Similarly, 
the veteran's right knee range of motion in October 1989, 
just prior to arthrotomy and removal of loose bodies, was to 
110 degrees of flexion.

The Board notes the veteran's complaints of pain and 
stiffness of the knees, and occasionally locking or giving 
way.  The Board finds, however, as a matter of fact, that 
pain, stiffness, and locking are not equivalent to ankylosis.  
The Board further finds that the presence of loose bodies in 
the veteran's right knee was not equivalent to a fibrous of 
bony union of the joint.  Thus, the veteran does not meet the 
criteria for eligibility for assistance with purchase of 
adaptive equipment.  

The Board notes that the veteran has been granted service 
connection only for right knee disability.  However, the 
Board notes that the claim for assistance with an automobile 
or adaptive equipment is not intertwined with the claim for 
service connection for a left knee disorder, which is 
addressed in the remand portion of this decision.  The 
medical evidence establishes that the veteran's right knee 
disability, or left knee disability, or both knee impairments 
considered together, are not of such severity as to meet the 
statutory criteria for the automobile or adaptive equipment 
allowance benefit.  Thus, the veteran's claim for assistance 
with an automobile or adaptive equipment is not intertwined 
with, and would not be affected by, the eventual outcome of 
the veteran's claim for service connection for a left knee 
disorder, and it would be fruitless to remand this claim 
pending the outcome of the veteran's left knee disorder 
claim.

The Board notes that veteran's contention that he is entitled 
to an automobile and adaptive equipment grant based on the 
1998 version of a "Veterans benefits book" at page 7.  The 
Board notes that a booklet published by VA, Federal Benefits 
for Veterans and Dependents, 1998 edition, states, on page 7, 
states that veterans qualify for assistance toward the 
purchase of an automobile if there is "service-connected 
loss of one or both hands or feet, or permanent loss of use, 
or permanent impairment of vision of both eyes."  The 
booklet further states that "[v]eterans entitled to 
compensation for ankylosis (immobility) of one or both knees 
. . . also qualify for adaptive equipment for an 
automobile."  The Board does not find, however, that the 
"immobility" that the veteran experienced when he used a 
knee brace constitutes ankylosis for purposes of 38 U.S.C.A. 
§§ 3901 or 3902.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to eligibility for assistance in 
acquiring an automobile and adaptive equipment or for 
adaptive equipment only.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.


ORDER

Entitlement to an effective date for the grant of service 
connection for right knee disability prior to October 2, 
1995, is not warranted.  Entitlement to a certificate of 
eligibility for assistance in acquiring an automobile and 
adaptive equipment or for adaptive equipment is not 
warranted.  To this extent, the appeal is denied.



REMAND

As a threshold matter, all claims for VA benefits must be 
well-grounded.  38 U.S.C.A. § 5107(b).  With regard to the 
left knee disability claim, the veteran asserts that it is 
due to his service-connected right knee disability and as 
such his claim is for secondary service connection under 38 
C.F.R. § 3.310.  A secondary service connection claim is 
well-grounded if there is medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  Velez v. West, 10 Vet. App. 432 (1997); Reiber9 
v. Brown, 7 Vet. App. 513, 516-17 (1995).

The veteran, at his 1998 videoconference hearing, stated that 
one of the VA examiners, perhaps the physician who examined 
him in March 1997, told him that his left knee disorder was 
related to or aggravated by his service-connected right knee 
disability.  Given the fact that the veteran has referred to 
a VA physician as the source of this alleged opinion, the 
Board believes appropriate action to verify the veteran's 
assertions in this regard is appropriate. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should attempt to contact the 
physician who conducted March 1996 (the 
name "Watson" is printed on the last 
page of the examination report) or the 
physician who conducted the March 1997 VA 
examination (signature not legible), and, 
if either/both of those physicians is 
available, the RO should ask the 
examiner(s) to review the file and 
provide in writing an opinion as to 
causation of a left knee disorder, 
including whether it is as least as 
likely as not that a left knee disorder 
is due to or aggravated by the service-
connected right knee disability.  

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a left knee disorder to 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995).  The veteran and 
his representative should be notified of 
this determination and, if the claim is 
not granted, should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

The veteran and his representative are free to submit 
additional evidence and argument in support of his left knee 
disability claim.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

